Citation Nr: 0824707	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the reduction in the disability rating for 
the veteran's service-connected residuals of prostate cancer 
from 100 percent to 10 percent, effective March 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1965 and from April 1965 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
wherein a 100 percent rating in effect for service-connected 
residuals of prostate cancer was reduced to 10 percent, 
effective March 1, 2003.  The Board previously remanded this 
case for further development in June 2006.  

The medical evidence of record indicates that the veteran 
wishes to claim tinea of the groin and erectile dysfunction 
as secondary to his service-connected prostate cancer.  Thus, 
these issues are referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  A December 2002 rating decision decreased the rating for 
the veteran's service-connected prostate cancer from 100 
percent to 10 percent, effective March 1, 2003.

2.  At the time of the December 2002 rating decision, the 100 
percent rating for the veteran's service-connected prostate 
cancer had been in effect for less than five years.

3.  The veteran's service-connected prostate cancer is not 
active, and is productive of no more than a daytime voiding 
interval between two and three hours, or awakening to void at 
least two times per night.

4.  The medical evidence of record demonstrates a sustained 
improvement in the veteran's service-connected disability.




CONCLUSION OF LAW

The reduction of a rating evaluation for prostate cancer from 
100 percent to 10 percent was proper and the 10 percent 
disability rating remains effective from March 1, 2003.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, 4.115(a), 
4.115(b), Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the June 
2006 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
September 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of whether a rating reduction was 
proper, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the instant case, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim.  Further, the June 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2002 
and October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected prostate cancer from 100 percent to 10 percent 
disabling.  A claim stemming from a rating reduction action 
is a claim as to whether the reduction was proper, not 
whether the veteran is entitled to an increased rating.  See 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The record shows that the veteran was granted a 100 percent 
rating for his prostate cancer by rating decision dated 
December 2001.  In December 2002, the RO reduced his 
disability rating for prostate cancer to 10 percent.  The 
criteria governing certain rating reductions for certain 
service connected disabilities is found in 38 C.F.R. § 3.344.  
The United States Court of Appeals for Veterans Claims stated 
that this regulation applied to ratings that had been 
continued for long periods of time at the same level (five 
years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  In 
the present case, the 100 percent rating was in effect from 
August 16, 2001, less than 5 years, and thus the provisions 
of 38 C.F.R. § 3.344 pertaining to stabilization of 
disability evaluations do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. 
§§ 4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The veteran's service-connected prostate cancer has been 
rated by the RO under the provisions of Diagnostic Code 7528.  
Under this regulatory provision, a rating of 100 percent is 
warranted where there are malignant neoplasms of the 
genitourinary system.  The code further notes that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction may be rated according to three separate 
categories: urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a. 

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R.  § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  A 20 percent evaluation requires a daytime 
voiding interval that is between one and two hours or 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for a daytime voiding interval 
that is less than one hour or awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uro-flowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  

Under the criteria for evaluating renal dysfunction, a 30 
percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 60 percent evaluation is assigned for renal 
dysfunction with constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent evaluation is assigned for renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent evaluation 
is assigned for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

The veteran was afforded a VA examination in September 2002.  
The veteran reported completing 40 treatments of radiation in 
December 2001.  He was presently under no treatment for his 
prostate cancer.  He indicated that his last PSA about three 
months ago was within normal limits. With regards to 
residuals of radiation, the veteran did have some post void 
dribbling and some urgency.  He indicated that he voided 2 to 
3 times per day and 1 to 3 times per night.  He did not wear 
any pads.  The veteran indicated that he had no problems with 
erections secondary to his radiotherapy.  However, he 
indicated that he had developed some tinea of the groin 
secondary to his radiation therapy.  The examiner noted that 
he did have some tinea to the medial aspect of the thighs as 
well as to the lateral aspect of the scrotum, which the 
veteran was treating with tropical creams.  There was no 
exudate or skin breakdown, only slight flaking of the skin.  
The impression was stable post radiotherapy for prostate 
cancer.  

Based on the results of this examination, in a September 2002 
rating decision, the RO proposed to reduce the disability 
rating for the veteran's service-connected prostate cancer 
from 100 percent to 10 percent.  A follow up December 2002 
rating decision reduced the disability rating to 10 percent 
for the veteran's service-connected prostate cancer.   

VA treatment records and private treatment have also been 
reviewed and associated with the claims file.  In sum, these 
records showed continuing monitoring of the veteran's 
hypertension, which for the most part was well controlled.  A 
January 2003 private treatment showed that the veteran 
complained of blood in stools on several occasions as well as 
constipation.  A contemporaneous private colonoscopy showed 
an impression of mild radiation proctitis, diverticulosis 
coli and hemorrhoids.  Further, a June 2003 VA treatment 
record showed that the veteran complained of lower back pain.  
Another October 2003 private treatment record again showed 
rectal bleeding and constipation.  The veteran was afforded a 
VA examination in August 2004 for his radiation proctitis; 
however, the examiner found no evidence of radiation 
proctitis, but gave an impression of internal hemorrhoids.  
The examiner also found that the veteran's lower back pain 
was secondary to degenerative joint disease of the lumbar 
spine and not due to radiation therapy.  A September 2004 VA 
colonoscopy was normal.  However, an August 2006 private 
colonoscopy showed moderate radiation proctitis, sigmoid 
diverticulosis and small internal hemorrhoids.  

Further, a December 2003 private lab showed that the 
veteran's creatinine was high at 1.4.  However, a July 2004 
VA examination for diabetes showed that the veteran's renal 
function was normal.  

Significantly, private treatment records showed that the 
veteran's PSA readings from March 2002 to May 2006 were 
within normal range.  However, VA and private treatment 
records showed that the veteran indicated he had problems 
with urinary incontinence.  A May 2006 cystocopy showed that 
the veteran had benign prostatic hypertrophy.           

On remand, the veteran was afforded another VA examination in 
October 2006.  The claims file was reviewed.  The veteran 
stated that he thought he completed radiation in December 
2001 for his prostate cancer.  The veteran reported that he 
had bowel control.  However, he indicated that he had urinary 
leakage since the radiation therapy.  He stated that he did 
not wear pads anymore.  He had leakage, but it did not wet 
his slacks.  He provided that he changed his underwear once a 
day.  Further, he voided during the daytime 3 to 4 times.  He 
had nocturia 2 to 3 times a night.  He also reported 
occasional dysuria at nighttime.  However, he has not had any 
hematuria.  The veteran complained of bowel problems due to 
his radiation therapy.  He indicated that he had chronic 
constipation since the 1980s.  The veteran reported no 
history of diarrhea.  He also indicated that he had some 
erectile dysfunction since the prostate cancer treatment, but 
he had never been treated for it.  

On physical examination, blood pressure was 142/74 sitting.  
Lungs and heart were normal.  The precordium was not 
hyperactive.  Abdomen was soft and nontender with no 
distention.  There was no apparent organomegaly or masses.  
Bowel sounds were normoactive.  On rectal examination, he had 
no external hemorrhoids.  The prostate size was within normal 
limits without nodules palpated.  The prostate was not boggy.  
Test results showed that PSA was .54; BUN was normal; and 
Creatinine was slightly elevated at 1.6.  The diagnoses were 
status post radiation therapy for adenocarcinoma of the 
prostate without evidence of active prostate cancer; mild 
urinary incontinence; and erectile dysfunction, not treated, 
as likely as not due to a combination of radiation therapy, 
antihypertensive medications and mental disorder medications.  
The examiner noted that the veteran had mild radiation 
proctitis in January 2003, which was not noted on an August 
2004 VA colonoscopy.  However, an outside colonoscopy 
revealed mild radiation proctitis with vascular malformation, 
which may account for his history of blood in the stool.  
However, to say whether the intermittent blood in the stool 
was due to his vascular malformation or the internal 
hemorrhoids would require speculation.  He had chronic 
constipation which predated his prostate cancer and radiation 
and is not due to either.  There was also a note of a 
diagnosis of irritable bowel syndrome in the claims file, 
which the examiner found was not caused by or due to his 
prostate cancer or radiation therapy.  The examiner also 
noted that a May 2006 cytoscopy showed that the prostatic 
urethra was partially obstructed due to BPH.  The examiner 
stated that BPH was not caused by or the result of prostate 
cancer or radiation therapy.  Moreover, his nocturia was more 
likely than not due to his BPH.  Further, the veteran's mild 
renal insufficiency with a creatinine of 1.6 was more likely 
due to his hypertension.  

After reviewing the medical evidence at the time of the 
reduction; specifically, the September 2002 VA examination, 
the Board finds that the record reflects actual improvement 
of the disability itself as well as improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Importantly, subsequent treatment records 
and the October 2006 VA examination confirm that the 
reduction was proper.  In other words, the reduction still 
remains consistent with the medical evidence.  

The Board recognizes that the veteran has a very complex 
medical history and has been diagnosed with numerous 
disabilities.  However, initially, the Board notes that the 
veteran has claimed that his bowel problems are due to his 
prostate cancer and/or radiation treatment.  Although, he 
made no mention of any bowel problems due to his prostate 
cancer at the September 2002 VA examination, subsequently, 
the veteran complained of rectal bleeding, which the October 
2006 VA examiner indicated could either be due to radiation 
proctitis or hemorrhoids.  Nevertheless, the veteran is 
already service-connected for radiation proctitis associated 
with prostate cancer and this issue is not currently before 
the Board.  Further, the medical evidence of record does not 
show that the veteran's hemorrhoids are associated with his 
prostate cancer.  Moreover, the October 2006 VA examiner 
clearly noted that the veteran's constipation problems 
predated his prostate cancer and was not due to his prostate 
cancer or radiation therapy.  The veteran has also been 
diagnosed with irritable bowel syndrome and diverticulosis.  
Again, neither of these disabilities has been attributed to 
the veteran's prostate cancer or radiation therapy.  Thus, in 
sum, the veteran is already service-connected for any bowel 
problems that have been associated with his prostate cancer 
and radiation therapy.  To assign a higher rating for 
prostate cancer based on the veteran's bowel problems would 
result in pyramiding, the evaluation of the same disability 
under various diagnoses, which is to be avoided.  See 38 
C.F.R. § 4.14. 

Further, the Board recognizes that there is medical evidence 
of renal insufficiency.  However, the October 2006 VA 
examiner attributed the veteran's renal insufficiency to his 
hypertension.  Again, the medical evidence of record does not 
show that the veteran's hypertension is due to his prostate 
cancer or radiation therapy.  In fact, according to the 
record, the veteran's hypertension predates his prostate 
cancer.  

Therefore, based on the medical evidence of record, the 
primary residual of the veteran's prostate cancer is urinary 
incontinence.  When turning to the rating criteria for 
urinary incontinence, the Board finds that the reduction to a 
10 percent disability rating was proper because there has 
been no consistent showing of daytime voiding between one to 
two hours or awakening to void three to four times per night, 
which would warrant a higher rating.  At the September 2002 
VA examination, the veteran indicated that he voided 2 to 3 
times per day and 1 to 3 times per night.  At the October 
2006 VA examination, he reported that he voided during the 
daytime 3 to 4 times and that he had nocturia 2 to 3 times a 
night.  Thus, there is no medical evidence to support the 
finding that the veteran had daytime voiding between one to 
two hours.  Although there has been some indication of 
awakening three times a night, the October 2006 VA examiner 
attributed the veteran's nocturia to his BPH, which is not 
associated with his prostate cancer or radiation therapy.  In 
sum, when reviewing the medical evidence as a whole, the 
Board finds that the veteran's symptoms are adequately 
contemplated in the current 10 percent rating.  Moreover, a 
higher rating is not warranted under the criteria for urine 
leakage because there has been no showing that the veteran is 
required to wear absorbent materials that must be changed two 
times a day.  The veteran denied wearing pads at both VA 
examinations and indicated that he only changed his underwear 
once a day at the October 2006 VA examination.  Further, the 
rating criteria for obstructed voiding are not applicable as 
there is no medical evidence of obstructed voiding.   

The Board recognizes that at the September 2002 VA 
examination, the veteran complained of tinea of the groin as 
secondary to his radiation therapy.  Moreover, at the October 
2006 VA examination, the examiner noted that the veteran had 
erectile dysfunction due to a combination of radiation 
therapy and medications.  As previously noted, as these 
issues are secondary service connection claims, these 
disabilities have been referred back to the RO for 
appropriate action.  
 
In conclusion, the Board finds that a preponderance of the 
evidence supports the reduction and that restoration of the 
100 percent rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer is not warranted.  The 
appeal is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


